UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51203 First Colombia Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0425310 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Alcalá Centro de Negocios, Cra 43 B # 14-51 Office 705, Medellin, Colombia (Address of principal executive offices) + (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at June 8, 2011 Common Stock, $0.00001 par value Table of Contents FORM 10-Q FIRST COLOMBIA GOLD CORP. MARCH 31, 2011 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. (Removed and Reserved). 15 Item 5. Other Information. 15 Item 6. Exhibits. 15 Signatures Exhibits Certifications - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1.Interim Consolidated Financial Statements Our unaudited interim consolidated financial statements included in this Form 10-Q for the three months ended March 31, 2011 are as follows: F-1 Unaudited Interim Consolidated Balance Sheet as of March 31, 2011. F-2 Unaudited Interim Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 and from inception on September 5, 1997 to March 31, 2011. F-3 Unaudited Interim Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010and from inception on September 5, 1997 to March 31, 2011. F-4 Unaudited Interim Consolidated Statement of Changes in Stockholders' Equity (Deficiency)from inception on September 5, 1997 to March 31, 2011. F-7 Notes to Unaudited Interim Consolidated Financial Statements. These unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2011 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Interim Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) As at 31 March As at 31 December (Audited) $ $ Assets Current Cash and cash equivalents (Note 2) Mineral property interests (Note 3) Property and equipment (Note 4) Liabilities Current Accounts payable and accrued liabilities (Note 5) Current portion of convertible promissory notes (Note 6) Convertible promissory notes (Note 6) Due to related parties (Note 7) Stockholders’ equity Common stock (Note 8) Authorized 200,000,000 common shares, par value $0.00001 and 200,000,000 blank check preferred shares, par value $0.001 Issued and outstanding 31 March 2011 – 39,503,585 common shares, par value $0.00001 31 December 2010 – 38,503,585 common shares, par value $0.00001 Additional paid in capital Deficit, accumulated during the exploration stage ) ) Non-controlling interest (Note 13) Nature, Basis of Presentation and Continuance of Operations (Note 1), Commitments and Contingencies (Note 9) and Subsequent Event (Note 14) The accompanying notes are an integral part of the interim consolidated financial statements. F - 1 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Operations (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) For the period from the date of inception on 5 September 1997 to 31 March For the three month period ended 31 March For the three month period ended 31 March $ $ $ Expenses Amortization – property and equipment (Note 4) Amortization – website development cost - Bank charges and interest (Note 6) Consulting and management fees (Note 7) Foreign exchange (gain) loss ) Investor communication and promotion - Office and administrative - 74 Professional fees Rent - Telephone - - Transfer agent and filing fees Travel and accommodation - - Website maintenance - Mineral property exploration expenditures (Note 3) - - Net operating loss before other items ) ) ) Other items Forgiveness of debt - - Gain on sale of oil and gas property - - Interest income - - Recovery of expenses - - Write-down of incorporation cost ) - - Write-down of assets ) - - Net operating loss before income taxes ) ) ) Future income tax recovery (Note 12) - Net operating loss and comprehensive loss for the period ) ) ) Basic and diluted loss per common share ) ) Weighted average number of common shares used in per share calculations The accompanying notes are an integral part of the interim consolidated financial statements. F - 2 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) For the period from the date of inception on 5 September 1997 to 31 March For the three month period ended 31 March For the three month period ended 31 March $ $ $ Cash flows used in operating activities Net loss for the period ) ) ) Adjustments to reconcile loss to net cash used by operating activities Amortization Accrued interest - Consulting fees - - Forgiveness of debt ) - - Future income tax recovery ) - - Gain on sale of oil and gas property ) - ) Mineral property acquisition - - Stock-based compensation - - Write-down of assets - - Changes in operating assets and liabilities Increase (decrease) in accounts payable and accrued liabilities ) ) Increase (decrease) in due to related parties ) Cash flows from financing activities Cost of repurchase of common stock ) - - Proceeds from issuance of common stock, net of share issue costs Cash flows used in investing activities Proceeds from sale of oil and gas property - - Oil and gas property acquisitions ) - - Oil and gas exploration ) - - Mineral property exploration ) - - Business acquisition, net of cash received ) - ) Purchase of equipment ) - - Website development cost ) - - ) - ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period Supplemental Disclosures with Respect to Cash Flows (Note 11) The accompanying notes are an integral part of the interim consolidated financial statements. F - 3 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) Number of shares issued Common stock Additional paid-in capital Deferred stock-based compensation Share subscriptions received in advance Deficit, accumulated during the exploration stage Total stockholders’ equity (deficiency) $ Balance at 5 September 1997 (inception) - Common shares issued for cash ($0.25 per share) 1 - - - Net loss for the period - ) ) Balance at 30 September 1997 1 - - ) ) Common shares issued for acquisition of oil and gas properties ($25 per share) - Common shares issued for cash ($0.25 per share) 1 - - - Net loss for the year - ) ) Balance at 30 September 1998 2 - - ) Common shares issued for cash ($25 per share) 1 - - Common shares repurchased for cash ($0.25 per share) ) (1 ) ) - - - ) Net loss for the year - ) ) Balance at 30 September 1999 2 - - ) Net loss for the year - ) ) Balance at 30 September 2000 2 - - ) Net loss for the year - ) ) Balance at 30 September 2001 2 - - ) Net income for the year - Balance at 30 September 2002 2 - - ) Net income for the year - Balance at 30 September 2003 2 - - ) Common shares issued for cash ($1.50 per share) and for services ($6 per share) 1 - - - Donated capital - Net loss for the year - ) ) Balance at 30 September 2004 3 - - ) Donated capital - Net loss for the period - ) ) Balance at 31 December 2004 3 - - ) Common shares repurchased ($0.25 per share) ) (1 ) ) - - - ) Donated capital - Net loss for the year - ) ) Balance at 31 December 2005 2 - - ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 4 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) Number of shares issued Common stock Additional paid-in capital Deferred stock-based compensation Share subscriptions received in advance Deficit, accumulated during the exploration stage Non- controlling interest Total stockholders’ equity (deficiency) $ Balance at 31 December 2005 2 - - ) - Common shares issued for cash ($0.125 per share) 12 - Common shares cancelled ) (1 ) 1 - Common shares issued for purchase of Finmetal OY (deemed at $25.60 per share) 1 - Common shares issued as stock-based compensation (deemed at $24.80 per share) 1 ) - - - Common shares issued for cash ($10 per share) 2 - Share issue costs - ) - ) Net loss for the year - ) - ) Balance at 31 December 2006 17 ) - ) - Common shares issued for cash ($25 per unit) 1 - Share issue costs - - ) - ) Warrants issued - Common shares issued as stock-based compensation (deemed at $29 per share) 1 ) - Common shares issued for finder’s fee for mineral interests (deemed at $26.80)per share 1 - Stock-based compensation - Stock awards cancelled ) (1 ) 1 - Net loss for the year - ) - ) Balance at 31 December 2007 18 ) - ) - Stock-based compensation - Stock awards cancelled ) (1 ) 1 - Stock options forfeited - - ) - ) Common shares issued for acquisition of mineral rights ($0.25 per share) (Notes 3, 8 and 11) 25 - Share subscriptions received in advance - Net income for the year - Balance at 31 December 2008 42 - ) - Common shares issued for cash ($0.15 per unit) (Note 8) 54 - ) - - Share issue costs (Note 8) - - ) - ) Common shares issued for acquisition of mineral rights ($0.11 per share) (Notes 3, 8 and 11) 35 - Business acquisition - Net income for the year - Balance at 31 December 2009 - - ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 5 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) Number of shares issued Common stock Additional paid-in capital Deferred stock-based compensation Share subscriptions received in advance Deficit, accumulated during the exploration stage Non- controlling interest Total stockholders’ equity (deficiency) $ Balance at 31 December 2009 - - ) Common shares issued for business acquisition ($0.25 per share) (Notes 3, 8, 11 and 13) 50 - - - ) Common shares issued for cash ($0.10 per unit) (Note 8) - Warrants issued (Note 8) - Warrants exercised (Note 8) 16 - Share issue costs - - ) - ) Beneficial conversion feature (Note 6) - Net loss for the year - ) - ) Balance at 31 December 2010 - - ) Warrants exercised (Note 8) 10 - Net loss for the period - ) - ) Balance at 31 March 2011 - - ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 6 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 1. Nature, Basis of Presentation and Continuance of Operations First Colombia Gold Corp. (the “Company”) was incorporated under the laws of the State of Nevada, U.S.A. under the name “Gondwana Energy, Ltd.” on 5 September 1997.On 23 January 2007, the Company changed its name to “Finmetal Mining Ltd.”.On 27 November 2006, the Company completed the acquisition of 100% of the shares of Finmetal Mining OY (“Finmetal OY”), a company incorporated under the laws of Finland.During the fiscal year ended 31 December 2006, the Company changed its operational focus from development of oil and gas properties, to acquisition of, exploration for and development of mineral properties in Finland.On 22 May 2008, the Company changed its name to “Amazon Goldsands Ltd.” and on 18 September 2008, the Company entered into a Mineral Rights Option Agreement and concurrently re-focused on the acquisition of, exploration for and development of mineral properties located in Peru.On 29 November 2010, the Company changed its name to “First Colombia Gold Corp.”. The Company changed their name pursuant to a parent/subsidiary merger between the Company (as Amazon Goldsands Ltd.) and its wholly-owned non-operating subsidiary, First Colombia Gold Corp., which was established for the purpose of giving effect to this name change.The Company is currently in the exploration stage. The Company is an exploration stage enterprise, as defined in Accounting Standards Codification (the “Codification” or “ASC”) 915-10, “Development Stage Entities”. The Company is devoting all of its present efforts in securing and establishing a new business, and its planned principle operations have not commenced, and, accordingly, no revenue has been derived during the organization period. The accompanying interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Finmetal OY, a company incorporated under the laws of Finland, since its date of acquisition on 27 November 2006.The Company also follows ASC 810-10, “Consolidation” and fully consolidates the assets, liabilities, revenues and expenses of Beardmore Holdings, Inc. (“Beardmore”), a company incorporated under the laws of Panama.The Company owns a 50% interest in Beardmore.It recognizes the other owner’s equity under the heading non-controlling interest (Note 13). The interim consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) applicable to exploration stage enterprises, and are expressed in U.S. dollars.The Company’s fiscal year end is 31 December. The Company’s interim consolidated financial statements as at 31 March 2011 and for the three month period then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.The Company had a net loss of $364,640 for the three month period ended 31 March 2011 (31 March 2010 - $92,169) and has a working capital deficit of $846,189 at 31 March 2011 (31 December 2010 - $793,145). F - 7 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital.Management believes that the Company’s capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 31 December 2011.However, if the Company is unable to raise additional capital in the near future, due to the Company’s liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures.These interim consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these interim consolidated financial statements. Principles of consolidation All inter-company balances and transactions have been eliminated in these interim consolidated financial statements. Cash and cash equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents.As at 31 March 2011, the Company had cash and cash equivalents in the amount of $92,088 (31 December 2010 - $70,019). Property and equipment Furniture, computer equipment, office equipment and computer software are carried at cost and are amortized over their estimated useful lives at rates as follows: Furniture, computer and office equipment 30 % Computer software % The property and equipment is written down to its net realizable value if it is determined that its carrying value exceeds estimated future benefits to the Company. Segments of an enterprise and related information ASC 280, “Segment Reporting” establishes guidance for the way that public companies report information about operating segments in annual financial statements and requires reporting of selected information about operating segments in interim financial statements issued to the public.It also establishes standards for disclosures regarding products and services, geographic areas and major customers.ASC 280 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. F - 8 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Mineral property costs Mineral property acquisition costs are initially capitalized as tangible assets when purchased.At the end of each fiscal quarter, the Company assesses the carrying costs for impairment.If proven and probable reserves are established for a property and it has been determined that a mineral property can be economically developed, costs will be amortized using the units-of-production method over the estimated life of the probable reserve. Mineral property exploration costs are expensed as incurred. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis.Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards.Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these interim consolidated financial statements, the Company has not established any proven or probable reserves on its mineral properties and incurred only acquisition and exploration costs. Although the Company has taken steps to verify title to mineral properties in which it has an interest, according to the usual industry standards for the stage of exploration of such properties, these procedures do not guarantee the Company’s title.Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Environmental costs Environmental expenditures that are related to current operations are charged to operations or capitalized as appropriate.Expenditures that relate to an existing condition caused by past operations, and which do not contribute to current or future revenue generation, are charged to operations.Liabilities are recorded when environmental assessments and/or remedial efforts are probable, and the cost can be reasonably estimated.Generally, the timing of these accruals coincides with the earlier of completion of a feasibility study or the Company’s commitments to a plan of action based on the then known facts. Foreign currency translation The Company’s functional and reporting currency is U.S. dollars.The consolidated financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, “Foreign Currency Matters.”Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income.The Company has not, to the date of these interim consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. F - 9 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Comprehensive loss ASC 220, “Comprehensive Income” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at 31 March 2011, the Company had no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the interim consolidated financial statements. Stock-based compensation Effective 1 January 2006, the Company adopted the provisions of ASC 718, “Compensation – Stock Compensation”, which establishes accounting for equity instruments exchanged for employee services. Under the provisions of ASC 718, stock-based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employees’ requisite service period (generally the vesting period of the equity grant). The Company adopted ASC 718 using the modified prospective method, which requires the Company to record compensation expense over the vesting period for all awards granted after the date of adoption, and for the unvested portion of previously granted awards that remain outstanding at the date of adoption. Accordingly, the financial statements for the periods prior to 1 January 2006 have not been restated to reflect the fair value method of expensing share-based compensation. The adoption of ASC 718 did not change the way the Company accounts for share-based payments to non-employees, with guidance provided by ASC 505-50, “Equity-Based Payments to Non-Employees”. Basic and diluted net income (loss) per share The Company computes net income (loss) per share in accordance with ASC 260, “Earnings per Share”.ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excluded all dilutive potential shares if their effect was anti-dilutive. Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes in accordance with ASC 740, “Income Taxes”, which requires the use of the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax losses and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. F - 10 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Long-lived assets impairment Long-term assets of the Company are reviewed for impairment whenever events or circumstances indicate that the carrying amount of assets may not be recoverable, pursuant to guidance established in ASC 360-10-35-15, “Impairment or Disposal of Long-Lived Assets”. Management considers assets to be impaired if the carrying value exceeds the future projected cash flows from related operations (undiscounted and without interest charges). If impairment is deemed to exist, the assets will be written down to fair value. Fair value is generally determined using a discounted cash flow analysis. Asset retirement obligations The Company has adopted ASC 410, “Assets Retirement and Environmental Obligations”, which requires that the fair value of a liability for an asset retirement obligation be recognized in the period in which it is incurred. ASC 410 requires the Company to record a liability for the present value of the estimated site restoration costs with a corresponding increase to the carrying amount of the related long-lived assets. The liability will be accreted and the asset will be depreciated over the life of the related assets. Adjustments for changes resulting from the passage of time and changes to either the timing or amount of the original present value estimate underlying the obligation will be made. As at 31 March 2011, the Company did not have any asset retirement obligations. Convertible debt The Company has adopted the Financial Accounting Standards Board (“FASB”) ASC 470-20, “Debt with Conversion and Other Options” and applies this guidance retrospectively to all periods presented upon those fiscal years.ASC 470-20 requires the liability and equity components to be separately accounted for in a manner that will reflect the entity’s nonconvertible debt borrowing rate.The Company will allocate a portion of the proceeds received from the issuance of convertible notes between a liability and equity component by determining the fair value of the liability component using the Company’s nonconvertible debt borrowing rate.The difference between the proceeds of the notes and the fair value of the liability component will be recorded as a discount on the debt with a corresponding offset to paid-in capital.The resulting discount will be accreted by recording additional non-cash interest expense over the expected life of the convertible notes using the effective interest rate method. Financial instruments The carrying value of cash and cash equivalents, accounts payable and current portion of convertible promissory notes approximates their fair value because of the short maturity of these instruments.The Company’s operations are in South America and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates.The Company’s financial risk is the risk that arises from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. F - 11 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Consolidation Statement of Financial Accounting Standards (“SFAS”) No. 167, “Amendments to FASB Interpretation No. 46(R)”, which amends ASC 810-10, “Consolidation”, prescribes a qualitative model for identifying whether a company has a controlling financial interest in a variable interest entity (“VIE”) and eliminates the quantitative model.The new model identifies two primary characteristics of a controlling financial interest: (1) provides a company with the power to direct significant activities of the VIE, and (2) obligates a company to absorb losses of and/or provides rights to receive benefits from the VIE.SFAS No. 167 requires a company to reassess on an ongoing basis whether it holds a controlling financial interest in a VIE.A company that holds a controlling financial interest is deemed to be the primary beneficiary of the VIE and is required to consolidate the VIE.SFAS No. 167, which is referenced in ASC 105-10-65, has not yet been adopted into the Codification and remains authoritative.SFAS No. 167 is effective 1 January 2010.The adoption of SFAS No. 167 did not have a material impact on the Company’s interim consolidated financial statements. Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the period. Actual results may differ from those estimates. Comparative figures Certain comparative figures have been adjusted to conform to the current period’s presentation. Changes in accounting policies On 1 January 2011, the Company adopted Accounting Standards Update (“ASU”) No. 2010-29, “Business Combination (Topic 805)”, which specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments of ASU No. 2010-29 also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. ASU No. 2010-29 is effective prospectively for business combinations for which the acquisition date is on of after the beginning of the first annual reporting period beginning on or after 15 December 2010.Early adoption is permitted. The adoption of ASU No. 2010-29 did not have a material impact on the Company’s interim consolidated financial statements. On 1 January 2011, the Company adopted ASU No. 2010-09, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements”, which eliminates the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events. The adoption of ASU No. 2010-09 did not have a material impact on the Company’s interim consolidated financial statements. F - 12 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 On 1 January 2011, the Company adopted ASU No. 2010-06, “Fair Value Measurement and Disclosures (Topic 820): Improving Disclosure and Fair Value Measurements”, which requires that purchases, sales, issuances, and settlements for Level 3 measurements be disclosed. The adoption of ASU No. 2010-06 did not have a material impact on the Company’s interim consolidated financial statements. International Financial Reporting Standards In November 2008, the Securities and Exchange Commission (“SEC”) issued for comment a proposed roadmap regarding potential use of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.Under the proposed roadmap, the Company would be required to prepare financial statements in accordance with IFRS in fiscal year 2014, including comparative information also prepared under IFRS for fiscal 2013 and 2012.The Company is currently assessing the potential impact of IFRS on its consolidated financial statements and will continue to follow the proposed roadmap for future developments. 3. Mineral Property Interests The Temasek Properties Effective 18 September 2008 (the “Effective Date”), the Company entered into a Mineral Right Option Agreement with Temasek Investments Inc. (“Temasek”), a company incorporated under the laws of Panama(the “Temasek Agreement”). Pursuant to the Temasek Agreement, the Company acquired four separate options from Temasek, each providing for the acquisition of a 25% interest in certain mineral rights in Peru potentially resulting in the acquisition of 100% of the mineral rights (the “Mineral Rights”).The Mineral Rights are owned by Rio Santiago Minerales S.A.C. (“Rio Santiago”).Beardmore, a wholly-owned subsidiary of Temasek, owns 999 shares of the 1,000 shares of Rio Santiago that are issued and outstanding.Temasek owns the single remaining share of Rio Santiago.The acquisition of each 25% interest in the Mineral Rights will occur through the transfer to the Company of 25% of the outstanding shares of Beardmore (Note 13). The Company may exercise the initial 25% option to acquire a 25% interest in the Mineral Rights after fulfilling the following conditions: · Pay $250,000 (paid) to Temasek on the date the Agreement is executed; · Issue 2,500,000 common shares (issued) of the Company to Temasek within five business days from the Effective Date (Notes 8 and 11); and · Pay an additional $250,000 (paid) to Temasek within ninety days of the Effective Date. F - 13 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 The Company entered into an amending agreement dated 12 May 2009 with Temasek related to the Temasek Properties, further amended pursuant to an agreement dated 3 February 2010 (the “Second Amending Temasek Agreement”).Under the Second Amending Temasek Agreement, the Company may now exercise the second 25% option resulting in the acquisition of a 50% interest in the Mineral Rights by fulfilling the following conditions as set out in the Second Amending Temasek Agreement within thirty days from the Effective Date: · Exercise and complete the initial 25% option (completed); · Issue 3,500,000 additional common shares of the Company to Temasek (issued) (Notes 8 and 11); and · Pay an additional $750,000 to Temasek by 5 March 2010 (paid). The Company entered into an amending agreement dated 25 June 2010 (the “Amendment Effective Date”) with Temasek related to the Temasek Properties (the “Third Amending Temasek Agreement”).Under the Third Amending Temasek Agreement, the Company may now exercise the third and fourth 25% options resulting in the acquisition of a 100% interest in the Mineral Rights by fulfilling the following conditions as set out in the Third Amending Temasek Agreement within ten business days from the Amendment Effective Date: · Exercise and complete the initial and second 25% options (completed); · Issue 11,000,000 additional common shares of the Company to Temasek (5,000,000 common shares issued on 9 March 2010) (Notes 8 and 11); · Pay an additional $250,000 to Temasek (paid); · Issue a convertible note for $250,000 to Temasek (the “$250,000 Convertible Note”) (issued).The $250,000 Convertible Note has a term of ninety days and will accrue interest at a rate of 12% per annum.Both principal and interest under the $250,000 Convertible Note are payable upon maturity(Notes 6 and 11); and · Issue a convertible note for $3,250,000 to Temasek (the “$3,250,000 Convertible Note”) (issued).The $3,250,000 Convertible Note has a term of three years and will accrue interest at a rate of 12% per annum. Interest will be payable annually and the principal is payable upon maturity (Notes 6 and 11). Any principal and interest due under either of the Convertible Notes is convertible, at the option of Temasek, into units at a fixed conversion price of $0.25 per unit.Each unit consists of one common share of the Company and one share purchase warrant.Each whole warrant entitles the holder to purchase one additional common share of the Company at an exercise price of $0.50 per share (Note 8). F - 14 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Upon the acquisition of a 100% interest in the Mineral Rights, Temasek will hold its single share of Rio Santiago in trust for the Company’s sole benefit and hold the share strictly in accordance with the Company’s instructions. Upon the Company’s acquisition of a 100% interest in the Mineral Rights, Temasek is entitled to an annual 2.5% net returns royalty.However, if the Company pays Temasek $2,000,000 within ninety days of the acquisition of a 100% interest in the Mineral Rights, Temasek will only be entitled to an annual 1% net returns royalty. If the Company exercises the second 25% option, resulting in the Company’s acquisition of a 50% interest in the Mineral Rights, and fails to acquire a 100% interest in the Mineral Rights, the Company and Temasek will form a joint venture in which the Company will be wholly responsible for developing a feasible mining project and all necessary facilities and Temasek shall retain a carried free interest in the mining rights.If the Company does not develop a feasible mining project within three years from the Effective Date, the Company will be responsibleto pay Temasek an advance minimum mining royalty of $500,000 per year, which will be deducted from Temasek’s net returns royalty. Temasek became a significant shareholder of the Company through the issuance of the 6,000,000 common shares on exercise of the option to acquire the initial and second 25% interests in the Mineral Rights and an additional 5,000,000 common shares on exercise of the partial payment toward the exercise of the option to acquire the third 25% interest (Note 8). The Company is subject to certain outstanding and future commitments related to the Temasek Agreement. The Company is in the process of renegotiating the terms of the Temasek Agreement (Note 9). During the three month period ended 31 March 2011, the Company incurred $Nil (31 March 2010 – $Nil, cumulative - $227,712) in exploration expenditures related to the Temasek Properties, which has been included in the accounts payable and accrued liabilities as at 31 March 2011 (Note 5). F - 15 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 4. Property and Equipment Net Book Value Cost Accumulated amortization 31 March 31 December (Audited) $ Furniture, computer and office equipment During the three month period ended 31 March 2011, total additions to property and equipment were $Nil (31 March 2010 - $Nil). 5. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. Included in accounts payable and accrued liabilities as at 31 March 2011 are amounts due to former officers of the Company of $Nil (31 December 2010 - $9,646).These amounts are non-interest bearing, unsecured and have no fixed terms of repayment. Included in accounts payable and accrued liabilities as at 31 March 2011 are amounts due to a director and officers of the Company of $12,500 (31 December 2010 - $10,000).These amounts are non-interest bearing, unsecured and have no fixed terms of repayment. Included in accounts payable and accrued liabilities as at 31 March 2011 are exploration expenditures of $Nil (31 December 2010 - $35,775) related to the Temasek Properties (Note 3). F - 16 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 6. Convertible Promissory Notes 31 March 31 December (Audited) $ $ Issued on 25 June 2010 to Temasek bearing interest at a rate of 12% per annum on any unpaid principle balance, unsecured, with principal and interest amounts due upon maturity on 25 September 2010.The Company is in the process of renegotiating the terms of the $250,000 Convertible Note (Note 9).Temasek has the option to convert any portion of the unpaid principal and/or accrued interest into conversion units (the “Units”) at any time up to 25 June 2011 at $0.25 per Unit where each Unit consists of one common share of the Company and one share purchase warrant.Each warrant entitles Temasek to purchase an additional common share of the Company at an exercise price of $0.50 per share commencing six months after the date of issuance until one year from the date of issuance.During the three month period ended 31 March 2011, the Company accrued interest expense of $46,767 (31 March 2010 - $Nil), of which $39,452 relates to the amortization of debt discount (31 March 2010 - $Nil) (Notes 3 and 11). Issued on 25 June 2010 to Temasek bearing interest at a rate of 12% per annum on any unpaid principle balance, unsecured, with interest amount payable annually and principal amount due upon maturity on 25 June 2013.Temasek has the option to convert any portion of the unpaid principal and/or accrued interest into Units at any time up to 25 June 2013 at $0.25 per Unit where each Unit consists of one common share of the Company and one share purchase warrant.Each warrant entitles Temasek to purchase an additional common share of the Company at an exercise price of $0.50 per share commencing six months after the date of issuance until one year from the date of issuance.During the three month period ended 31 March 2011, the Company accrued interest expense of $266,055 (31 March 2010 - $Nil), of which $170,959 relates to the amortization of debt discount (31 March 2010 - $Nil) (Notes 3 and 11). Less: current portion ) ) F - 17 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 7.Due to Related Parties and Related Party Transactions As at 31 March 2011, the amount due to related parties consists of $109,976 (31 December 2010 - $109,691) payable to companies controlled by shareholders and/or directors of Rio Santiago. During the three month period ended 31 March 2011, the Company paid or accrued $9,000 (31 March 2010 - $Nil) for consulting fees to a former director of the Company. During the three month period ended 31 March 2011, the Company paid or accrued $Nil (31 March 2010 - $9,450) for financial and administrative fees to a former officer of the Company. During the three month period ended 31 March 2011, the Company paid or accrued $7,500 (31 March 2010 - $Nil) for accounting and financial fees to an officer of the Company. During the three month period ended 31 March 2011, the Company paid or accrued $7,500 (31 March 2010 - $Nil) for consulting fees to a director and officer of the Company. 8.Common Stock Authorized The total authorized capital consists of · 200,000,000 common shares with par value of $0.00001 · 200,000,000 blank check preferred shares with par value of $0.001 Issued and outstanding As at 31 March 2011, the total issued and outstanding capital stock is 39,503,585 common shares with a par value of $0.00001 per share. On 14 February 2011, the Company issued 1,000,000 common shares upon the exercise of share purchase warrants with an exercise price of $0.10 per warrant for total proceeds of $100,000. On 14 December 2010, the Company issued 1,500,000 common shares upon the exercise of share purchase warrants with an exercise price of $0.10 per warrant for total proceeds of $150,000. On 30 November 2010, the Company issued 150,000 common shares upon the exercise of share purchase warrants with an exercise price of $0.10 per warrant for total proceeds of $15,000. F - 18 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 On 25 March 2010, the Company issued 18,750,000 units at a price of $0.10 per unit (the “Units”) for proceeds of $1,775,000, net of share issue costs of $100,000.Each Unit consists of one common share with par value $0.00001 and one share purchase warrant.Each share purchase warrant entitles the holder to purchase one common share at a price of $0.10 commencing six months from the closing date of the offering up to 25 March 2011.During the three month period ended 31 March 2011, 1,000,000 of the related share purchase warrants in this series were exercised.As at 31 March 2011, none of the related share purchase warrants in this series remain outstanding. On 9 March 2010, the Company issued 5,000,000 common shares valued at $1,250,000 ($0.25 per common share) pursuant to the Temasek Agreement (Notes 3 and 11).The fair value is equal to the market price of the Company’s stock on the date of the transaction. During the year ended 31 December 2009, the Company issued 3,500,000 common shares valued at a $385,000 ($0.11 per common share) pursuant to the Temasek Agreement (Notes 3, 11 and 13).The fair value is equal to the market price of the Company’s stock on the date of the transaction. During the year ended 31 December 2009, the Company issued 140,000 common shares for total proceeds of $18,900 ($0.15 per common share), net of share issue costs of $2,100. During the year ended 31 December 2009, the Company issued 5,272,333 common shares for total proceeds of $711,765 ($0.15 per common share), net of share issue costs of $79,085. During the year ended 31 December 2008, a total of 167,500 stock options expired. During the year ended 31 December 2008, the Company issued 2,500,000 common shares valued at $625,000 ($0.25 per common share) pursuant to the Temasek Agreement (Notes 3, 11 and 13).The fair value is equal to the market price of the Company’s stock on the date of the transaction. During the year ended 31 December 2008, the Company completed a one new for twenty old common share reverse stock split.The Company’s share transactions, including the weighted average number of common shares outstanding calculation for purposes of determining earnings per share, have been restated retroactively to reflect all of the above corporate capital transactions in these interim consolidated financial statements. Stock options As at 31 March 2011, there were Nil incentive stock options outstanding (31 December 2010 - Nil). During the year ended 31 December 2007, the Company adopted the Stock Incentive Plan (the “Plan”), which provides for the grant of incentive stock options, non-qualified stock options, stock appreciation rights, restricted stock, performance shares and performance units, and stock awards to officers, directors or employees of, as well as advisers and consultants to, the Company. F - 19 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 During the year ended 31 December 2007, the Company granted 167,500 incentive stock options to officers, directors and consultants of the Company to purchase common stock of the Company at a price of $25 per common share on or before 17 April 2017 and vesting as to one-quarter of the common shares under the stock option on 17 April 2007 and one-quarter every six months thereafter in accordance with the terms and conditions of the Company’s Plan.As at 31 December 2007, all of the related stock options in this series remain outstanding. All stock options and rights are to vest over a period determined by the Board of Directors and expire not more than ten years from the date granted.Pursuant to the Plan, the maximum aggregate number of shares that may be issued for awards is 500,000 and the maximum aggregate number of shares that may be issued for incentive stock options is 500,000. During the year ended 31 December 2008, all of the related stock options in this series were forfeited. The Company had no stock option activities during the three month periods ended 31 March 2011 and 2010. Warrants As at 31 March 2011, there were Nil (31 December 2010 - 17,100,000) share purchase warrants outstanding. The following is a summary of warrant activities during the three month periods ended 31 March 2011 and 2010: Number of warrants Weighted average exercise price $ Outstanding and exercisable at 1 January 2011 - Granted - - Exercised ) Expired ) Outstanding and exercisable at 31 March 2011 - - Weighted average fair value of warrants granted during the period - F - 20 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 Number of warrants Weighted average exercise price $ Outstanding and exercisable at 1 January 2010 - - Granted Exercised - - Expired - - Outstanding and exercisable at 31 March 2010 Weighted average fair value of warrants granted during the period The weighted average grant date fair value of warrants issued during the three month period ended 31 March 2011 amounted to $Nil or $Nil per warrant (31 March 2010 - $859,092 or $0.05 per warrant). The fair value of each warrant granted was determined using the Black-Scholes Option Pricing Model and the following weighted average assumptions: Risk free interest rate - % Expected life - 1.00 year Annualized volatility - % Expected dividends - - 9. Commitments and Contingencies a. During the year ended 31 December 2010, the Company entered into a three-month contract, commencing 24 July 2010, with a party to provide financial and administrative services for a monthly payment of $2,500.Effective 20 October 2010, the contract for financial and administrative services was extended for an indefinite period. b. The Company is subject to certain outstanding and future commitments related to the Temasek Agreement. The Company is in the process of renegotiating the terms of the Temasek Agreement (Note 3). c. The Company is in default of certain outstanding commitments related to the $250,000 Convertible Note.The Company is in the process of renegotiating the terms with Temasek (Note 6). F - 21 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 10. Geographic Areas Prior to the operations of acquisition and exploration of mineral properties, the Company’s areas of operations were primarily in the South America.Since the commencement of acquisition and exploration of mineral properties, during the year ended 31 December 2006, the Company’s principal mineral property activities have been in Finland.During the year ended 31 December 2008, the Company re-focused its acquisition and exploration of mineral properties operations to Peru. As at 31 March 2011, the Company does not have any material assets outside of South America. 11.Supplemental Disclosures with Respect to Cash Flows For the period from the date of inception on 5 September 1997 to 31 March For the three month period ended 31 March For the three month period ended 31 March $ $ $ Supplemental cash flows information Interest expense - - Income taxes - - - Foreign exchange (gain) loss ) Supplemental disclosure of non-cash investing and financing Common shares issued for oil and gas property ($25 per share) - - Common shares issued for services ($6 per share) - - Donated consulting services - - Common shares cancelled and returned (2 ) - - Common shares issued for equity acquisition of Finmetal ($25.60 per share) - - Restricted shares issued ($24.80 per share) - - Common shares issued for finder’s fee ($10 per unit) - - Warrants issued - - Common shares issued for finder’s fee for mineral property interests ($26.80 per share) - - Common shares issued for acquisition of mineral rights (deemed at $0.25 per share) - Common shares issued for acquisition of mineral rights (deemed at $0.11 per share) - - During the three month period ended 31 March 2011, the Company accrued interest expense of $Nil (31 March 2010 - $Nil) related to unpaid amount of the Temasek option payment (Note 3). F - 22 Table of Contents First Colombia Gold Corp. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) 31 March 2011 During the three month period ended 31 March 2011, the Company accrued interest expense of $312,822 (31 March 2010 - $Nil) related to the convertible debentures, of which $210,411 (31 March 2010 - $Nil) relates to the amortization of debt discount (Note 6). 12. Income Taxes The Company has losses carried forward for income tax purposes to 31 March 2011. The Company has fully reserved for any benefits of these losses.The deferred tax consequences of temporary differences in reporting items for financial statement and income tax purposes are recognized, as appropriate.Realization of the future tax benefits related to the deferred tax assets is dependent on many factors, including the Company’s ability to generate taxable income within the net operating loss carry-forward period.Management has considered these factors in reaching its conclusion as to the valuation allowance for financial reporting purposes. The provision for refundable federal income tax consists of the following: For the three month period ended 31 March For the three month period ended 31 March $ $ Refundable federal tax asset (liability) attributable to: Current operations ) ) Less: Change in valuation allowance Future income tax recovery - The composition of the Company’s deferred tax assets as at 31 March 2010 and 31 December 2010 are as follows: As at 31 March As at 31 December 2010 (Audited) $ $ Net income tax operating loss carryforward Statutory federal income tax rate 30% - 34
